Citation Nr: 0528579	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-08 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for irritable colon.

2.  Entitlement to service connection for residuals of a 
dental injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active duty from October 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In November 2000, the veteran filed an application to reopen 
his claim for service connection for a gastrointestinal 
disorder.  In the December 2001 decision, the RO determined 
that new and material evidence had not been submitted to 
warrant reopening the gastrointestinal claim.  

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).    

This case was advanced on the Board's docket under the 
authority of 38 U.S.C.A. § 7102(a) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2005).


FINDINGS OF FACT

1.  In September 1958, the RO denied service connection for a 
gastrointestinal disorder.

2.  In December 2001, the RO determined that the veteran had 
not submitted new and material evidence to reopen a claim for 
service connection for a gastrointestinal disorder.  

3.  Evidence submitted since the September 1958 RO decision 
which denied service connection for a gastrointestinal 
disorder does not bear directly and substantially upon the 
specific matter under consideration, or is cumulative or 
redundant, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  There is no current dental condition related to in-
service dental trauma, nor is there any other current dental 
condition otherwise related to his military service.


CONCLUSIONS OF LAW

1.  The additional evidence received since the September 1958 
RO decision is not new and material; thus, the requirements 
to reopen the veteran's claim of entitlement to service 
connection for a gastrointestinal disorder have not been met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 
(2001).

2.  A dental condition, including one which would entitle the 
veteran to VA outpatient dental treatment, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1712, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.381, 17.161 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming that he suffers from a chronic 
gastrointestinal disorder and a dental disability that had 
their onset during service.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Appellants Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in June 
2001 and July 2003.  The content of the notices fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letters advised the appellant what 
information and evidence was needed to substantiate the 
claims.  The letters also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claims and enough 
information for the RO to request records from the sources 
identified by the appellant.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claims.  He was specifically told that it was 
his responsibility to support the claims with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records and records from other Federal agencies.

Additionally, a supplemental statement of the case in March 
2004 readjudicated each claim after content-compliant notice 
had been provided, and without "taint" from prior 
adjudications.  Therefore, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to his claims has been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  
He indicated in a statement received in May 2005 that he 
would undergo future procedures, a computerized tomography 
(CT) scan and colonoscopy.  However, he did not allege that 
this would impact his claim.  Since irritable colon has 
already been diagnosed, these procedures are unlikely to 
yield new and material evidence.  Therefore, the Board does 
not find that a Remand is necessary to obtain these records.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

New and material evidence to reopen a claim for irritable 
colon

Service medical records do not show any treatment, findings, 
or diagnoses regarding a gastrointestinal disorder.  At his 
January 1946 separation examination the abdomen and his 
genito-urinary system were considered clinically normal.  The 
veteran did not report a history of gastrointestinal 
problems.  

A Certificate of Attending Physician shows that the veteran 
was examined in June 1958.  He reported a history of 
intermittent lower abdominal discomfort for a few years.  
This discomfort had become constant for the previous eight 
months.  A barium enema revealed a spastic descending colon.  
The diagnosis was irritable colon.  

A September 1958 rating action denied service connection for 
irritable colon.  The RO determined that the evidence of 
record failed to relate the irritable colon to any incident 
of service.   

In November 2000, the veteran applied to reopen his claim for 
a "tingling sensation in the stomach area."  

The record contains VA and private medical records that date 
between 2000 and 2004.  The medical records disclose that the 
veteran was receiving treatment for a variety of disorders.  
For the most part, the veteran denied any gastrointestinal 
problems and examinations of the gastrointestinal system were 
normal.  In 
November 2000, the veteran reported "tingling sensation in 
the abdomen."  There was no abnormality found and no 
diagnosis was reported.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Further, regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

As noted above, in December 2001, the RO decision declined to 
reopen the claim for service connection for a 
gastrointestinal disorder.  The RO decision is final.  
38 U.S.C.A. § 7105.  However, the veteran may reopen his 
claim by submitting new and material evidence.  38 U.S.C.A. § 
5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (2001).

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2005).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (August 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

Pertinent evidence associated with the claims file since the 
RO's September 1958 decision includes the veteran's 
statements, and reports of private and VA treatment.  For 
reasons explained below, the Board finds that this evidence 
is not new and material.

The veteran's written statements regarding his irritable 
colon are sparse, for the most part.  He doesn't add anything 
to his earlier statements.  They are in essence cumulative 
and redundant.  The veteran continues to suggest that he has 
an irritable colon that had its onset during military 
service.  However, the Court has held that lay assertions of 
medical causation cannot suffice to reopen a claim under 
38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

The recent medical records were not part of the record at the 
time of the September 1958 decision.  However, for the most 
part these records are unrelated to his claim.  They do show 
any treatment for a gastrointestinal disorder.  In fact, in 
most instances his gastrointestinal system was considered 
normal.  These records certainly do not contain any medical 
opinion of a nexus between irritable colon and his military 
service.  In other words, this evidence does not address or 
contradict the reasoning offered in support of the earlier 
denial on the merits.  It has no bearing on the issue of 
service incurrence and, therefore, is not new and material.  
See Shoop v. Derwinski, 3 Vet. App. 45, 47 (1992).  

The Board's review does not disclose any evidence that is new 
and material.  Since the veteran has not submitted new and 
material evidence, VA does not have jurisdiction to reopen 
the claim and consider it again.  38 U.S.C.A. §§ 5108, 7104, 
7105; see, Barnett v. Brown, 83 F.3d, 1380, 1384 (Fed. 
Circuit 1996).

Service connection for the residuals of a dental injury

The veteran claims entitlement to service connection for a 
"dental injury."  The service dental records indicated that 
on entry into service, as well as on separation, the teeth 
numbered 1, 3, 9, 16, 17, and 32 were missing.  Filings and 
caries were also noted.  There are no other missing teeth 
noted.  He received treatment for teeth # 7, 26, and 29 in 
November 1943.  

Post service records show that the veteran received treatment 
for tooth # 13.  A February 1949 rating granted service 
connection for outpatient treatment purposes for that tooth 
only.  In August 1950, the veteran submitted a lay statement 
from W. L. that reports that the veteran received "dental 
work and abscess removal" five or six months before 
discharge.  Later that month, the veteran was notified that 
there was no change warranted in the prior rating decision.    

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
When applicable, a determination will be made as to whether 
it is due to a combat wound or other service trauma, or 
whether the veteran was interned as a prisoner of war (POW).  
38 C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc.  38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The veteran has asserted that he should be service connected 
for a dental injury that occurred during service.  However, 
there is no indication that an in-service dental injury 
occurred.  In addition, the record does not demonstrate the 
existence of a current dental condition for which service 
connection might be granted.  At the time the veteran filed 
his claim, he simply stated that he believed service 
connection should be established for a "dental injury." 

The Board finds that the veteran is not eligible for 
outpatient dental treatment under Class II(a), pertaining to 
veterans having a service-connected noncompensable dental 
condition or disability resulting from combat wounds or 
service trauma, since there is no evidence that the veteran 
suffered combat wounds or service trauma.  There is no record 
of trauma to the teeth in service.  Trauma to a tooth is not 
noted in any of the dental records.  The separation 
examination report does not show any dental disability.  
Additionally, there is no post service dental record on file 
which indicates any dental trauma in service.

Specifically, the Board finds no indication that the 
veteran's missing teeth and carious teeth, as noted in the 
service dental records, were lost or diseased due to combat 
wounds or dental trauma.  The chronological record of medical 
care notes from service do not refer to any trauma or wounds 
to the mouth.  There is no indication in the veteran's 
service medical records or his discharge papers that the 
veteran engaged in combat.  Further, there is no evidence 
that the veteran suffered any dental disability or sought 
treatment for any dental disability within one year after his 
service discharge.  

There is no indication that the veteran's missing teeth were 
due to any inservice trauma.  He had the same number of teeth 
missing at separation as he had upon entrance into military 
service.  

In sum, a dental condition, including one which would entitle 
the veteran to VA outpatient dental treatment, was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1712; 38 C.F.R. §§ 3.381, 17.161.  Therefore, the Board finds 
that the preponderance of the evidence is against the claim.

ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for irritable 
colon, and the appeal is denied.

Service connection for a dental injury is denied.  


____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


